IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, MJ 20-18-BLG-TJC
Plaintiff,
ORDER
vs.
MALIYAH JAE CHAVEZ,
Defendant.

 

 

Pending before the Court is Defendant Maliyah Jae Chavez’s request to the
Court to reconsider its order extending the government’s deadline to obtain an
indictment.

Chavez was arrested on February 25, 2020. On March 16, the Chief Judge
for the District of Montana issued an administrative order vacating all grand jury
proceedings until May 1, 2020, due to COVID-19. On March 19, the government
filed a motion to extend the deadline to obtain an indictment. On March 20, the
Court granted the government’s motion, citing two provisions of the Speedy Trial
Act. First, the Court cited the provision which provides the government an
automatic 30-day extension when no grand jury has been convened in the district

in the 30-day period since the defendant’s arrest. Second, the Court cited the

1
provision which provides the government an extension when the Court finds the
interests of justice outweigh the public’s and the defendant’s interest in a speedy
trial.

Chavez argues the Court’s first justification is inapplicable because a grand
jury was convened on March 4 in the Great F alls division. In its brief to extend
the deadline, the government asserted the administrative order “resulted in the
cancellation of the March grand jury proceedings this case would have been
presented at....” That statement, and the government’s later citation to the
automatic 30-day extension provision, led the Court to believe the automatic 30-
day provision was applicable because no grand jury had been or would be
convened in the 30-day period since Chavez’s arrest. It’s apparent the Court’s
interpretation of the government’s brief was erroneous, and that the government
was referring to a late March scheduled grand jury rather than contending no grand
jury had taken place since Chavez’s arrest. In fairness to the government, it did
not actually assert the automatic 30-day provision was triggered.

Nonetheless, Chavez does not address the Court’s second justification. The _
Court still finds the ends of justice are promoted by extending the deadline. In
early March, it was nearly impossible for the government to predict the suspension

of all grand jury proceedings. This is not an issue of gamesmanship or
incompetence on the part of the government, it’s a novel situation which continues
to develop. The government was entitled to assume the later March grand jury
would convene as scheduled until told otherwise. Chavez’s request to reconsider .

is therefore denied because the Court’s second justification—the interests of

justice—still stands.

f~r—
DATED this 7%" day of March, 2020.

Vas

“SUSAN P. WATTERS
United States District Judge
